Exhibit 10.1 EMPLOYMENT AGREEMENT THIS AGREEMENT is by and between DIRECT WIRELESS COMMUNICATIONS, INC., a Texas public corporation with an address at 2068 N. Valley Mills Dr., Waco, Texas 76710 (hereinafter referred to as “Employer”), and Stephen Barnhill, with an address at 2 Springfield Place, Savannah, Georgia 31411 hereinafter referred to as “Employee”). WHEREAS, Employer has purchased assets from the Barnhill Group, LLC, which was the previous employer of Employee; and WHEREAS, Employer desires to employ Employee and Employee desires to such employment in accordance with the terms and conditions herein; and WHEREAS, Employee represents and warrants to Employer that he is not party to any contract which Employee will be breaching by entering into this Agreement or which restricts in any way Employee’s ability to accept employment with Employer: and WHEREAS, Employer would not enter into this Agreement with Employee but for the foregoing representation and warranty by Employee. NOW, THEREFORE, for and in consideration of the mutual benefits to be gained by the performance thereof, the parties hereto agree as follows: 1. EMPLOYMENT/TERM Employer hereby employs Employee and Employee hereby accepts employment with Employer under the terms and conditions specified in this Agreement. Employment of Employee pursuant to the terms of this Agreement in the position of President will commence on the 15th day of September, 2003 and will continue for a period of five (5) years (the “Original Term”) unless earlier terminated as further set forth herein.This Agreement shall automatically renew for successive one-year terms unless either party gives notice to the other party of its intent not to renew within a thirty day period prior to the end of the then current term. 2. TITLE AND DUTIES 2.1Employee shall have the title of President and Medical Director.The general duties to be performed by Employee shall include: a.
